The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the Applicant’s communication filed on filed October 22, 2020. In virtue of this communication, claims 1-20 are currently patentable. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an email conversation with Mr. Roman Tsibulevskiy on August 19, 2022.

3.	The application has been amended to the claims as follows:
19. (Currently Amended) A non-transitory  memory storing a set of instructions executable by a processor of a pair of glasses when the pair of glasses is worn by a user having a right eye, a left eye, a right ear, a left ear, a neuron, and a glia, wherein the right eye has a first right visual field and a first left visual field, wherein the left eye has a second right visual field and a second left visual field, wherein the pair of glasses hosts a first light source, a second light source, a first sound source, and a second sound source, wherein the set of instructions causes the processor to: read a first set of parameters, a second set of parameters, a third set of parameters, and a fourth set of parameters, wherein the first set of parameters includes a first base frequency, a first amount of variability, a first frequency range, and a first time range, wherein the first frequency range is positively and negatively off the first base frequency based on the first amount of variability, wherein the second set of parameters includes a second base frequency, a second amount of variability, a second frequency range, and a second time range, wherein the second frequency range is positively and negatively off the second base frequency based on the second amount of variability, wherein the third set of parameters includes a third base frequency, a third amount of variability, a third frequency range, and a third time range, wherein the third frequency range is positively and negatively off the third base frequency based on the third amount of variability, wherein the fourth set of parameters includes a fourth base frequency, a fourth amount of variability, a fourth frequency range, and a fourth time range, wherein the fourth frequency range is positively and negatively off the fourth base frequency based on the fourth amount of variability; and request (a) the first light source to flash a first light to the first right visual field and the second light source to flash a second light to the second right visual field according to a first frequency for a first duration of time, (b) the first light source to flash a third light to the first left visual field and the second light source to flash a fourth light to the second left visual field according to a second frequency for a second duration of time, (c) the first sound source to pulse a first sound to the right ear according to a third frequency for a third duration of time, and (d) the second sound source to pulse a second sound to the left ear according to a fourth frequency for a fourth duration of time such that an audio-visual entrainment (AVE) occurs and thereby causes the neuron and the glia to respond dynamically to the AVE, wherein the first frequency is randomly selected from the first frequency range and the first duration of time is randomly selected from the first time range, wherein the second frequency is randomly selected from the second frequency range and the second duration of time is randomly selected from the second time range, wherein the third frequency is randomly selected from the third frequency range and the third duration of time is randomly selected from the third time range, wherein the fourth frequency is randomly selected from the fourth frequency range and the fourth duration of time is randomly selected from the fourth time range.
END

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Hanbury et al. (US 10799667 B2) in view of Greco (US 20140336473 Al) discloses a biofeedback system and method enables biofeedback training to be accomplished during normal interaction by an individual with the individual's environment, for example while reading, playing video games, watching TV, participating in sports activities, or at work. Physiologic data is processed and used to generate one or more control signals based on the physiologic data. The control signals may be proportional to a result of the data processing, or based on comparison of the processing results with at least one fixed or adaptive threshold. The control signal is supplied to a wearable device through which the individual receives sensory information from the individual's environment, and serves to interrupt or modify the sensory information. The wearable device may be an eyeglass device including a dynamic lens display, with the control signal being supplied to the dynamic lens display to modulate visual information received through the eyeglass device by obscuring, distorting, or otherwise affecting the clarity of the visual information. Feedback may also be provided in the form of auditory or tactile feedback. However, the prior art of record fails to anticipate or render the claimed limitations detailed in independent claims singly or in combination as obvious, specifically the amended claimed subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571) 272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/NELSON M ROSARIO/Primary Examiner, Art Unit 2624